Citation Nr: 1103049	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include for purposes of compensation benefits and for 
purposes of burial benefits.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1944 to April 
1946.  He died in November 2003.  The Appellant is the Veteran's 
surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from February 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO) which denied service connection for the cause of the 
Veteran's death, including denial of service connection for 
purposes of burial benefits.  The RO continued the previous 
denial of service connection for the cause of the Veteran's death 
in a September 2005 rating decision.  The appeal was Remanded for 
a Travel Board hearing in April 2008 and in July 2009.  

In the July 2009 Remand, the Appellant was advised that another 
failure to appear could be considered a withdrawal of her hearing 
request, and that further requests to reschedule based on 
inability to secure transportation could be denied for failure to 
show good cause.  Prior to the July 2009 Remand, postponement of 
Travel Board hearings scheduled in February 2007, September 2007, 
May 2008, August 2008, and April 2009 had been granted.  

After the July 2009 Remand, the Appellant requested that a Travel 
Board hearing scheduled in August 2009 be rescheduled because she 
was ill.  The Appellant requested that a Travel Board hearing 
scheduled in December 2009 be rescheduled because she was 
recovering from injuries received in a motor vehicle accident.  
The Appellant did not appear for a Travel Board hearing scheduled 
for August 28, 2010.  

On August 28, 2010, the Appellant requested that the Travel Board 
hearing scheduled for that day be rescheduled because she had a 
conflicting medical appointment.  The governing regulation 
provides that a request for a change in a hearing date should be 
submitted not later than two weeks prior to the scheduled 
hearing.  38 C.F.R. § 20.702(c)(1) (2010).  The regulation also 
provides that, after one request to change a hearing date, 
rescheduling will be allowed only for good cause.  38 C.F.R. 
§ 20.702(c)(2).  After failure to appear for a schedule hearing, 
a request to reschedule must be accompanied by the reasons the 
failure to appear was for good cause and set forth the reasons 
why a timely request for postponement could not have been 
submitted.  38 C.F.R. § 20.702(d).  The Appellant provided good 
cause for failing to appear for her hearing, based on her 
statement that she could not appear because she was undergoing 
medical tests for breast cancer, but she did not indicate that a 
timely request for postponement was not possible.  

The Board acknowledges that the Appellant is more than 75 years 
old.  Advancement of her claim on the docket has been granted on 
the Board's own motion based on her age.  However, given that the 
Appellant's requested Travel Board hearing had been rescheduled 
six times over three years prior to the scheduling of the August 
2010 hearing, the Board finds that her request for postponement 
on the day of the scheduled hearing was not a timely request to 
reschedule the hearing.  Her failure to appear for the scheduled 
hearing is deemed to constitute a withdrawal of her request for 
an in-person Travel Board hearing.  38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant contends that the Veteran told her that he made 
trips through the area of Hiroshima and Nagasaki in late 1945 and 
early 1946 to pick up supplies as part of his duties at the 98th 
Field Hospital located near Osaka, Japan.  The Appellant contends 
that the Veteran's exposure to ionizing radiation during the 
trips through Hiroshima and Nagasaki warrants a grant of service 
connection for the colon cancer that caused the Veteran's death.

In support of her contention that the Veteran was exposed to 
ionizing radiation, the Appellant has provided copies of 
photographs taken by the Veteran while stationed in Japan, and 
has stated that at least one photograph taken by the Veteran was 
taken in Nagasaki, Japan.  

No service treatment records, personnel records, or other 
official records for the Veteran have been located.  Thus, the 
record before the Board provides no basis upon which the Board 
may evaluate the credibility or weight of the Appellant's account 
of the Veteran's activities.  The copy of the photograph which 
the Appellant alleges was taken in Nagasaki does not appear to 
include a contemporaneous notation by the Veteran as to the date 
or location at which the picture was taken.  

The Veteran's Service Qualification Record, one of the few 
official documents available, establishes that the Veteran served 
in the Asiatic Pacific Theater for 11 months, and that he was 
attached to the 98th Field Hospital for at least a portion of 
that time.  Records from the Defense Threat Reduction Agency 
(DTRA) establish that the 98th Field Hospital was located near 
Osaka, Japan, and suggest that the Veteran was attached to the 
98th Field Hospital from September 1945 to April 1946.  

The Appellant's statements that the Veteran was exposed to 
ionizing radiation appear to be the only evidence of record to 
support the Appellant's claim.  Thus, the outcome of the claim 
rests upon the determination of the credibility and evidentiary 
value of the Appellant's statements relaying the Veteran's 
statements to her about his activities in service.  Additional 
information about the 98th Field Hospital, such as operational 
records showing the hospital's supply route and how supplies were 
obtained, or what port or airfield the supplies came through, or 
what methods of delivery were used for the supplies, would be of 
great assistance to the Board to weigh the credibility of the 
Appellant's contentions.  An additional effort to provide a more 
complete record should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request that the National Archives and 
Records Administration (NARA) search for records 
about the 98th Field Hospital, Osaka, Japan, 
including its activities, location, supplies, 
supply routes, operations, or other similar 
information, during the period from September 1, 
1945 to April 30, 1946.  If NARA cannot locate 
such records, ask the service department and the 
JSRRC (U.S. Army Joint Service Records Research 
Center) so search for available records or to 
identify where records might be located which 
would provide information about the 98th Field 
Hospital, Japan, for the relevant period.  

2.  Conduct another search for the Veteran's 
personnel records, to include performance 
appraisals, orders, or other records which might 
show his duties.  

3.  Review the information obtained on Remand and 
readjudicate the claim.  If the decision remains 
adverse to the claimant, she (and her 
representative, if she obtains representation) 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations as well as a summary of the evidence 
of record.  An appropriate period of time should 
be allowed for response.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



